[Cite as In re H.F., 2014-Ohio-322.]


                                           COURT OF APPEALS
                                         LICKING COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                               :       JUDGES:
                                                :       Hon. William B. Hoffman, P.J.
H.F., A.F., H.F.                                :       Hon. Sheila G. Farmer, J.
                                                :       Hon. John W. Wise, J.
DEPENDENT CHILDREN                              :
                                                :       Case No. 13-CA-101
                                                :
                                                :       OPINION




CHARACTER OF PROCEEDING:                                Appeal from the Court of Common
                                                        Pleas, Juvenile Division, Case Nos.
                                                        F2010-0713, F2010-0715, F2010-
                                                        0716

JUDGMENT:                                               Affirmed




DATE OF JUDGMENT:                                       January 30, 2014




APPEARANCES:

For Appellant                                           For Licking County DJFS

RIC DANIELL                                             LIA MEEHAN
1660 NW Professional Plaza, #A                          20 South Second Street, 4th Floor
Columbus, OH 43220                                      Newark, OH 43055

For Joshua Fleming                                      Guardian ad Litem

CORRIE THOMAS                                           AVRA TUCKER
P.O. Box 4235                                           341 South Third Street, Suite 11
Newark, OH 43058-4235                                   Columbus, OH 43215
Licking County, Case No. 13-CA-101                                                     2

Farmer, J.

      {¶1}   On October 21, 2010, appellee, the Licking County Department of Job and

Family Services, filed a complaint for temporary custody of H.F. born March 17, 2006,

A.F. born January 21, 2009, and H.F. born April 20, 2010, alleging the children to be

neglected and/or dependent. Mother of the children is appellant, Christine Craddock;

fathers are Shawn Craddock and Joshua Fleming.

      {¶2}   On December 22, 2010, appellant stipulated to dependency, and

temporary custody of the children was granted to appellee.

      {¶3}   On September 26, 2011, appellee filed a motion for permanent custody

based on appellant's failure to comply with the case plan. A dispositional hearing before

a magistrate was held on December 5, 2011. By decision filed December 22, 2011, the

magistrate recommended permanent custody to appellee. Appellant filed objections.

By judgment entry filed October 3, 2013, the trial court denied the objections, and

approved and adopted the magistrate's decision.

      {¶4}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                            I

      {¶5}   "THE LOWER COURT'S GRANT OF PERMANENT CUSTODY TO

LICKING COUNTY CHILD SERVICES WAS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE AND CONTRARY TO THE STRICTURES OF 2151.414"
Licking County, Case No. 13-CA-101                                                     3


                                            II

       {¶6}   "THE TRIAL COURT ERRED TO THE PREJUDICE OF CHRISTINE

CRADDOCK WHEN HEATHER HEATH WAS ALLOWED TO TESTIFY OVER THE

OBJECTION OF CHRISTINE CRADDOCK."

                                             I

       {¶7}   Appellant claims the trial court erred in granting permanent custody of the

children to appellee as the decision was against the manifest weight of the evidence

and not in the best interests of the children. We disagree.

       {¶8}   R.C. 2151.414(E) sets out the factors relevant to determining permanent

custody. Said section states in pertinent part as follows:



              (E) In determining at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code whether a child cannot be placed with either parent within a

       reasonable period of time or should not be placed with the parents, the

       court shall consider all relevant evidence. If the court determines, by clear

       and convincing evidence, at a hearing held pursuant to division (A) of this

       section or for the purposes of division (A)(4) of section 2151.353 of the

       Revised Code that one or more of the following exist as to each of the

       child's parents, the court shall enter a finding that the child cannot be

       placed with either parent within a reasonable time or should not be placed

       with either parent:
Licking County, Case No. 13-CA-101                                                      4


              (1) Following the placement of the child outside the child's home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused

       the child to be placed outside the home, the parent has failed continuously

       and repeatedly to substantially remedy the conditions causing the child to

       be placed outside the child's home. In determining whether the parents

       have substantially remedied those conditions, the court shall consider

       parental utilization of medical, psychiatric, psychological, and other social

       and rehabilitative services and material resources that were made

       available to the parents for the purpose of changing parental conduct to

       allow them to resume and maintain parental duties.

              (16) Any other factor the court considers relevant.



       {¶9}   R.C. 2151.414(B)(1) specifically states permanent custody may be

granted if the trial court determines, by clear and convincing evidence, that it is in the

best interest of the child, as long as any of the following applies:



              (a) The child is not abandoned or orphaned, has not been in the

       temporary custody of one or more public children services agencies or private

       child placing agencies for twelve or more months of a consecutive twenty-two-

       month period, or has not been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period if, as described in division
Licking County, Case No. 13-CA-101                                                      5


       (D)(1) of section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state, and the child cannot

       be placed with either of the child's parents within a reasonable time or should not

       be placed with the child's parents.

                (b) The child is abandoned.

                (c) The child is orphaned, and there are no relatives of the child

       who are able to take permanent custody.

                (d) The child has been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period, or the

       child has been in the temporary custody of one or more public children

       services agencies or private child placing agencies for twelve or more

       months of a consecutive twenty-two-month period and, as described in

       division (D)(1) of section 2151.413 of the Revised Code, the child was

       previously in the temporary custody of an equivalent agency in another

       state.



       {¶10} In his decision filed December 22, 2011, the magistrate found the

following:



                3. Christine Craddock is the mother of eight children. However, she

       did not retain custody of any of her children beyond their seventh birthday.

       She is an extremely severe parent.        Christine suffers from a serious
Licking County, Case No. 13-CA-101                                                      6


       mental illness that resembles obsessive-compulsive disorder (although no

       clear diagnosis was established by the evidence). She is obsessed with

       dirt, germs and absolute control over the objects and space inside her

       home.    She severely limits the movements of anyone, including her

       children, inside her home.     Her older children are not welcome in her

       home at all.       Unfortunately, Christine does not comprehend the

       devastating effects of her neurotic behavior.       She demonstrates no

       understanding of child development and very minimal parenting skills. As

       one terrible example, Christine believes that it is appropriate to bite her

       children as a discipline technique. Christine made minimal progress on

       the case plan. Christine Craddock will not be an appropriate parent with

       the foreseeable future.



       {¶11} The fathers did not appear at the final hearing, did not file objections, and

have not filed notices of appeal. T. at 6. Therefore, the central issues sub judice are

whether appellant complied with the case plan, whether she rectified the conditions that

led to the removal of the children from the home, and whether permanent custody is in

the best interests of the children.

       {¶12} The event that initiated the complaint was the discovery of an adult bite

mark on H.F.'s cheek. T. at 141. Appellant was charged with child endangering, but

pled to disorderly conduct. T. at 40. Appellant refused to accept responsibility for the

bite, and made various claims about the mark being caused by a sibling. T. at 145-146.
Licking County, Case No. 13-CA-101                                                       7


The very nature of an adult bite mark on the face of a five year old demonstrates a lack

of control by appellant.

       {¶13} Appellee filed a case plan for appellant that included a mental health

evaluation, counseling, and parenting classes. T. at 142. Appellant has demonstrated

obsessive compulsive traits causing her to be "mean to the kids." T. at 144. Appellant's

obsessive compulsive traits included controlling where the children were allowed to play

(on a blanket on the living room floor that was removed when they left), not permitting

the children to eat at the kitchen table, permitting the children to use the bathroom on

occasion, and not permitting the children to leave the living room or enter the hall,

kitchen or H.F.'s bedroom. T. at 29-33, 36-37, 60-61, 64, 128-130, 150.

       {¶14} Appellee's social worker, Matt Tracy, oversaw appellant's progress. When

supervised visitations occurred at the agency, appellant "seemed to relax a little bit." T.

at 148. After the supervised visitations progressed into the home, appellant became

more controlling and rigid. T. at 67, 130, 149. Appellant reacted possessively to all of

her belongings, referring to everything as "my house," "my TV," etc., and not permitting

the children to touch her knickknacks. T. at 70, 130. Appellant refused to turn on any

lights and her home was very dark and depressing. T. at 130. Mr. Tracy removed a

visitation supervisor, Carla Chonko, because of appellant's complaints and reactions to

Ms. Chonko's suggestions during visitations. T. at 38-39, 164.

       {¶15} Appellant began counseling, but stopped because she lost her health card

and did not start up again until the issue of permanent custody was discussed. T. at 17-

18, 143, 172, 179, 192. Her most recent clinical counselor was Lisa Green. Ms. Green

diagnosed appellant with "major depression, recurrent, moderate, and also anxiety
Licking County, Case No. 13-CA-101                                                       8


disorder NOS [not otherwise specified]." T. at 48. Over the course of the case plan,

appellant has not demonstrated any significant change regarding her obsessive

compulsive traits. T. at 181. Appellant denies having any issues, and she and her

counselors have yet to address her obsessive compulsive traits. T. at 168, 182, 213.

       {¶16} It was feared that these traits could lead to anger should her rigid

guidelines be breached and "she could hurt the kids because she hasn't dealt with that

issue." T. at 151. Ms. Chonko and Mr. Tracy both opined that they had seen outbursts

from appellant and feared for the children's safety. T. at 136, 151. In her report filed on

or about November 28, 2011, the guardian ad litem summarized appellant's conduct as

follows:



              Ms. Craddock still continues to exhibit obsessive-compulsive

       behaviors that affect her ability to parent the children; she still does not

       allow the children to go to certain areas of her home for fear that they will

       spread germs and dirt. During her supervised visits at her home, the

       Guardian ad Litem has observed that she confines the children only to her

       living room area; they must play on a big rug that she sets a few toys on.

       The children are not allowed to go to other areas of the home. It has only

       been during the past few visits that she has removed the rug from the floor

       during her visits and allowed the children to eat in the kitchen; however,

       Ms. Craddock still does not freely let the children roam and play past the

       living room area.

              ***
Licking County, Case No. 13-CA-101                                                     9


             Although Ms. Craddock is currently in counseling at Moundbuilders,

      the GAL has concerns about Ms. Craddock's obsessive compulsive

      disorder as it relates to germs and dirt, and raising her children. Even

      during her supervised visits, she still does not allow the children to enter

      other rooms of her residence. The minor children are at an age where

      they like to explore and learn about new things; Ms. Craddock does not

      allow the children to explore when I, the parenting mentors, or Mr. Tracey

      (sic) are there. It is the opinion of the Guardian ad Litem that she will

      continue to have these compulsive behaviors if not worse when she is not

      being supervised. The Guardian ad Litem is also concerned about her

      past involvement with Licking and Franklin County Children Services and

      her losing custody of her older five (5) children. Ms. Craddock has not

      raised any of her children past the age of seven (7) years old.



      {¶17} Although not a present issue, appellant's adult children also told of her

compulsiveness with cleanliness. This included requiring the children to shower when

visiting her and rewashing clean clothes from the grandparents' home.          T. 89-90.

Appellant has a 10 year old son with whom she has no contact. T. at 68-69.

      {¶18} Both Mr. Tracy and Roberta McDonald, a parent mentor for appellee,

opined they did not believe any further time would alleviate the problems. T. at 75, 165.

Appellant was nonamenable to suggestions. T. at 136, 151.
Licking County, Case No. 13-CA-101                                                    10


      {¶19} We concur with the trial court's assessment that reasonable efforts have

been made by appellee, but appellant was non-compliant. We find clear and convincing

evidence that the children are in need of permanent stable placement.

      {¶20} The children have adjusted to their foster homes. The oldest at age five is

now potty trained and is no longer on ADHD medication.          T. at 161.   Appellant's

previous actions to her now adult children, one of whom is receiving ongoing

counseling, and her inability to even permit them in her home, demonstrate that the best

interests of the three younger children do not lie with appellant's rigid, controlled

environment, but in a secure permanent placement. T. at 90.

      {¶21} Upon review, we find the trial court did not err in granting permanent

custody of the children to appellee.

      {¶22} Assignment of Error I is denied.

                                           II

      {¶23} Appellant claims the trial court erred in permitting Heather Heath to testify

over her objection as her trial counsel had not received the supplemental discovery

naming Ms. Heath until Friday before the trial and no address was listed. Appellant

argues this prejudiced her case. We disagree.

      {¶24} We note in the Civ.R. 53 objections to the trial court, no objections were

made on this issue.

      {¶25} Ms. Heath was not subpoenaed by either side, but voluntarily appeared at

the trial. At the time of the hearing, Ms. Heath was 22 years old and is appellant's

oldest child. T. at 84. Ms. Heath testified that appellant knew she was living with her

boyfriend. Id. Ms. Heath affirmed that appellant knew her address. Id.
Licking County, Case No. 13-CA-101                                                   11


      {¶26} Ms. Heath testified to appellant's compulsive traits and controlling

behavior as it related to the environment of her half-siblings. T. at 88-89. Appellant's

behavior was thoroughly vented through other witnesses.

      {¶27} Upon review, we find no discovery violations or any undue prejudice to

appellant.

      {¶28} Assignment of Error II is denied.

      {¶29} The judgment of the Court of Common Pleas of Licking County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




SGF/sg 113